Montgomery App. No. 15865. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the following question certified by the court of appeals at page 3 of its Decision and Entry filed March 11,1997;
“When does a cause of action for underinsured motorist coverage accrue so as to determine the law applicable to such a claim?” [The conflict cases are Brocwell v. King (Oct. 24, 1995), Richland App. No. 95-25, unreported, 1995 WL 768520, discretionary appeal denied (1996), 75 Ohio St.3d 1219, 665 N.E.2d 217, and Heritage Mut. Ins. Co. v. McBee (Aug. 21, 1996), Summit App. No. 17440, unreported, 1996 WL 470652.]
Cook and Lundberg Stratton, JJ., dissent.